Exhibit 10.8
 
 
[ex10_37image1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_37image2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_37image3.jpg]
 
NATIONAL AUTOMATION SERVICES, INC  LIMITED POWER OF ATTORNEY    THIS LIMITED
POWER OF ATTORNEY is granted by National Automation Services, Inc., a Nevada
corporation ("NAS" or "Principal"), to Jason Jenson and David Gurr (sometimes
individually referred to herein as an "Agent" and collectively as the
"Agents")   I. This instrument creates a Limited Power of Attorney by Principal
granting revocable authority  to the Agents to exercise voting rights with
respect to two hundred seventy million  (270,000,000) shares of NAS Restricted
Common Stock ("the Stock"), in person or by proxy,  enter into voting trusts,
consent to limitations on the right to vote, and to enter into a  shareholder
agreement or to enforce the terms of a shareholder agreement.   II. General
authority with respect to the Stock is NOT granted hereby. Agents specifically
do not  have the authority to acquire, sell, transfer or otherwise pledge or
encumber the Stock.   III. Definitions: Unless specifically described or
otherwise stated herein, words shall be construed  to have their common
meanings, or as otherwise specifically defined by Nevada Revised  Statutes
Chapter 162A.   IV. Non-transferable: This Limited Power of Attorney is
non-transferable, but either Agent has independent  authority to act on the
behalf of the Principal or for the other Agent with regard to this Limited Power
of  Attorney.   V. Revocation: the Principal may revoke this Limited Power of
Attorney upon Agents exercising  their Right of Rescission under the Purchase
and Sale Agreement entered into by NAS and  Jason Jenson and David Gun dated
February 24, 2014. Principal will notify Agents in writing if  revocation
occurs.   VI. Termination:   a.  this Limited Power of Attorney shall terminate
upon satisfaction of all terms and events in Section 2.2(d) of the Purchase and
Sale Agreement entered into by NAS and Jason Jenson and David Gurr dated
February 24, 2014.  b.  this Limited Power of Attorney shall terminate upon a
judgment or order by any court of competent jurisdiction that rescinds or
invalidates the Purchase and Sale Agreement entered into by NAS and Jason Jenson
and David Gurr dated February 24, 2014.   c.  this Limited Power of Attorney may
terminate upon the written agreement of Principal and Agents.  NATIONAL
AUTOMATION SERVICES, IV.    ACKNOWLEDGEMENT BY AGENT   1.  Agent's
Duties.   When you accept the authority granted under this Power of Attorney, a
legal relationship is created between you and the principal. This relationship
imposes upon you legal duties and rights that continue until you resign or the
Power of Attorney is terminated or revoked. You must:   (a) Do what you know the
principal reasonably expects you to do with the principal's property;   (b) Act
in good faith;   (c) Do nothing beyond the authority granted in this Power of
Attorney; and   (d) Disclose your identity as an agent whenever you act for the
principal by writing or printing the name of the principal and signing your own
name as "agent" in the following manner: National Automation Services, Inc., by
(Your Signature) as Agent.  2. By signing below, I certify that, to the best of
my knowledge and belief, the Stock referred to above in the Limited Power of
Attorney is not acquired by me, and is not held for the purpose of or with the
effect of changing the control of the issuer of the securities and was not
acquired and will not be held in connection with, or as a participant in, any
transaction intending to have that purpose or effect. By separate agreement, and
upon certain other conditions being met, the Power of Attorney over the
Securities referred to above, will be terminated or revoked, and only in that
event, will I acquire securities of the Company.   3. By signing below I accept
the rights and responsibilities conferred to the Agents by the Limited Power of
Attorney.   Dated: February , 2014     Jason .Jensen     David Gurr  I:is Aie
sxk  NATIONAL AUTOMATION SERVICES, IE.  IN WITNESS WHEREOF, I have hereunto set
my hand as Chief Executive Officer of the Company.   bruary , 2014    ERT  'ef
Executive Officer/ Member of the Board    CERTIFICATE OF ACKNOWLEDGMENT OF
NOTARY PUBLIC    State of California  } ss.  County of it \PEWS / _Or  On this
day of  ///1,4,L , in the year 20 /( before me, (2.4 r■-))4-i.4— C-4104,VE Li__
(here insert name of notary public), (2 L ge nc CH LC (here insert name of
principal) personally appeared and proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to this instrument, and
acknowledged that he executed it. I declare under penalty of perjury that the
person whose name is ascribed to this instrument appears to be of sound mind and
under no duress, fraud or undue influence.    NOTARY SEAL  OFFICIAL SEAL
(Signalure of Notary Public)  C1 cc RANDALL E. CAMPBELL ,„ NOTARY
PUBLIC-CALIFORNIA E comm. NO. 1926939  RIVERSIDE COUNTY  MY COMM. EXP. MARCH 26,
2015
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 